Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT




1. Claims  1-3, 8, 9, 20, 23, 27, 28, 30, 33, 35, 36, 39, 40, 48, 51, 52, 60 and 70  are pending. 



2. Claims  1-3, 8, 9, 20, 23, 27, 28, 30, 33 , 60 and 70 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 35, 36, 39, 40, 48, 51, 52 read on an engineered  mammalian iPSC cell lines  comprising at least one set of homozygous  endogenous HLA alleles and  HLA-A neg phenotype    are under consideration in the instant application.




3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4. Claim(s) 35, 36, 39, 40, 48, 51, 52  stand  rejected  under 35 U.S.C. 103 as obvious over  US Patent 10,047340 or US Patent Application 20170342378 in view of newly cited Hiroki et al (Blood, 2013, v.122 pages 1341-1349) for the same reasons set forth in the previous Office Action, mailed on 01/27/2021. 

Applicant’s arguments filed on 05/27/21  have been fully considered but have not been found convincing.

Applicants asserts that: (i) US Patent 340’ does not  teach or suggest an  engineered  iPSC comprising at least one set of homozygous endogenous HLA alleles that are genetically edited to eliminate expression of  to HLA-A.; (ii) US Patent Application ‘378 does not disclosed or suggest any cell that is edited to eliminate expression of the HLA-A that comprises at least one set of homozygous endogenous HLA alleles; (iii) Torikai et al., do not teach or suggest engineered mammalian iPSCs wherein the source cells are homozygous for HLA-B, HLA-C alleles.; (iv) using claimed iPSCs allow for treating a much wider patient population, in particular increases the chance of an African-American recipient finding an HLA-matched donor.

It has been recently stated that KSR forecloses the argument that a specific teaching, suggestion, or motivation are required to support a finding of obviousness See Board decision ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


Applicants have traversed the primary and the secondary references pointing to the differences between the claims and the disclosure in each reference. Applicant is respectfully reminded that the rejection is under 35 USC103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references.  see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145.   This applicant has not done, but rather argues the references individually and not their combination.  One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).




As has been stated previously, Torikai et al., teach a genetically edited  pluripotent stem cells, wherein expression of HLA-A is eliminated in said cells. Torikai et al., teach the advantage of using said cells as universal cells to be infused across transplantation barriers  into multiple recipients and thus to generate adoptive cell therapy products for  variety of immunotherapy . ( see entire documents, Abstract and Discussion in particular). 

It is noted that though Torikai et al., do not explicitly teach that iPSCs are homozygous HLA-B, HLA-C and/or HLA-DRB1, said referece was used by the Examiner to shown that it was known to  one of ordinary skill in the art before the effective filing date of the claimed invention that  pluripotent stem cell having   HLA-A neg phenotype can be used as a universal cells to be infused across transplantation barriers  into multiple recipients and thus to generate adoptive cell therapy products for  variety of immunotherapy.



It is noted that the instant claims are drawn to the product, i.e. engineered iPSCs not a method for treating patient or a method for  increasing  the chance of an African-American recipient finding an HLA-matched donor.



US Patent ‘340 teaches a bank of  engineered mammalian stem cells comprising at least one set of homozygous HLA alleles. US Patent ‘340   teaches a stem cell bank having different combination of homozygous HLA alleles including stem cells without expression of any particular type of HLA alleles ( see entire document , paragraphs 12, 15,  19 and 41 in particular).

US Patent Application ‘378 teaches a bank of  engineered mammalian stem cells comprising at least one set of homozygous HLA alleles. US Patent Application ‘378   teaches a stem cell bank having different combination of homozygous HLA alleles including stem cells without expression of any particular type of HLA allels ( see entire document , paragraphs 0039, 0080 in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an pluripotent stem cells comprising homozygous endogenous HLA , that are genetically edited to eliminate expression of HLA-A  in said cells reasonable expectation of success because the prior art teaches the advantage of using said cells as universal cells to be infused across transplantation barriers  into multiple recipients and thus to generate adoptive cell therapy products for  variety of immunotherapy


    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

5. THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


6.  No claim is allowed.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644